Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 2/7/22.
2.	The instant specification is a national stage entry of PCT/GB2017/053177, International Filing Date: 10/20/2017, claims foreign priority to 1617886.5, filed in UNITED KINGDOM on 10/21/2016.

Drawings Accepted
3.	Drawings filed on 4/19/2019 has been accepted in view of nucleic acid sequences present in figures 1 and 2 have been identified in their figure legend. Drawings are nucleic acid compliant.

Specification- Objection withdrawn
4.	The previous objection to the specification has been withdrawn in view of deleting the embedded hyper link and identifying the nucleic acid sequences present in the specification by SEQ ID NOS (Description of the figures section). The specification is nucleic acid compliant.

Declaration under 37 CFR 1.132 by Dr. White
5.	The declaration under 37 CFR 1.132 filed on 2/2/22 by Dr. White is sufficient to overcome the rejection of claims 1-4, 7-12, 15, 17-18, 20-21 and 24-26 based upon 35 .

Claim status
6.	In the claim listing of 2/7/22 claims 1-4, 7-12, 15, 17-18, 20-21, 24-26 and 29-30 are pending in this application. Claims 1-4, 7-12, 15, 17-18, 20-21, 24-26 and 29-30 are amended. Claims 5-6, 13-14, 16, 19, 22-23, 27-28 and 31-36 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.
7.	The interview summary filed by the applicant has been acknowledged by the examiner (Remarks, pg. 9).

Withdrawn Objections and Rejections and Response to the Remarks
8.	All pending objections and rejections on the record have been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that Fordham describes methods of using a probe comprising a region that specifically binds to a target analyte, a region that is capable of forming a quadruplex and a region that is capable of entering the narrowest part of the pore when the quadruplex cannot enter the pore. The inclusion of a quadruplex in the probes of Fordham prevented the probes from translocating or moving through a pore and allowed for identification of the probe and its target analyte. Fordham further demonstrated that removal of the quadruplex resulted in a failure to detect the presence and absence of target analytes. Jacobsen does not provide any teaching that removal of a quadruplex structure from the probes of Fordham would function as claimed. The combination of references is not sufficient to 

Examiner’s comment
9.	Claims 1-4, 7-12, 15, 17-18, 20-21, 24-26 and 29-30 have been renumbered as claims 1-20 and presented in the same order as presented by the applicant.

Conclusion
10.	Claims 1-4, 7-12, 15, 17-18, 20-21, 24-26 and 29-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634